DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on June 20, 2019. Claims 1-10 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on June 20, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for FR1800642 dated June 21, 2018.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because (1) it is greater than 150 words; (2) the language is not clear and concise; (3) it is written as a single sentence instead of in paragraph form; and (4) it is written in claim format rather than narrative form.  Correction is required.  See MPEP § 608.01(b).

Under MPEP 1.52(b)(6), 
Other than in a reissue application or reexamination or supplemental examination proceeding, the paragraphs of the specification, other than in the claims or abstract, may be numbered at the time the application is filed, and should be individually and consecutively numbered using Arabic numerals, so as to unambiguously identify each paragraph. The number should consist of at least four numerals enclosed in square brackets, including leading zeros (e.g., [0001]). The numbers and enclosing brackets should appear to the right of the left margin as the first item in each paragraph, before the first word of the paragraph, and should be highlighted in bold. A gap, equivalent to approximately four spaces, should follow the number. Nontext elements (e.g., tables, mathematical or chemical formulae, chemical structures, and sequence data) are considered part of the numbered paragraph around or above the elements, and should not be independently numbered. If a nontext element extends to the left margin, it should not be numbered as a separate and independent paragraph. A list is also treated as part of the paragraph around or above the list, and should not be independently numbered. Paragraph or section headers (titles), whether abutting the left margin or centered on the page, are not considered paragraphs and should not be numbered.

The disclosure is objected to because of the following informalities: the format of the specification does not conform with MPEP 1.52(b)(6).  
Appropriate correction is required.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Claim 1 recites delivering information relative to air traffic control and should recite “related” instead of “relative.” This issue repeats throughout the claims and must be remedied;
Reference numeral 63 should be removed from claim 1;
Claim 2 recites comprising and should recite “further comprising”;
Claim 3 should recite wherein after “claim 1,”; 
Claim 4 recites comprising and should recite “further comprising”;
Claim 5 recites comprising and should recite “further comprising”;
Claim 6 recites relative where it should recite related;
Claim 7 should recited wherein the electronic test device is after “claim 6,”;
Claim 8 recites has been and should recite “were” or something similar; 
Claim 9 recites relative where it should recite related; and
Claim 10 should recite “comprising” instead of including.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a.	an air traffic control electronic control system… in claims 1-10. Examiner notes that the structure “computer” is for the training of the neural network and not for execution of the method making it insufficient structure within the claim. However, Structure for these limitations may be found at least at p. 6, Ln. 6. 
b.	an algorithmic model (63)… in claims 1, 3, 5-6, and 8-9. Structure for this limitation may be found at least in p. 7, Ln. 25-28 of the present specification; the algorithmic model is a neural network stored in the memory of the electronic test device which also comprises a processor (i.e., software plus computer). 
algorithmic constraint module… in claim 4; Structure for this limitation has not been found in the specification. 
electronic test device… in claims 1 and 6-10; Structure for this limitation may be found at least in p. 7, Ln. 25-28 of the present specification; the electronic test device comprises a processor and a memory. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation algorithmic constraint module… found in claim 4 lacks specification support defining the software steps and/or algorithm. Appropriate action is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-10 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited which fail to clearly define the method, apparatus, and/or system.
Examiner has attempted to address all of the issues below. However, the amount of indefinite language throughout the claims makes essentially all of the limitations within all of the claims indefinite. Appropriate action is required.

Claim limitation algorithmic constraint module… invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The requisite structure for this limitation has not been found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

For claims 1-10, it is unclear what the “test” is referring to. For example, claim 1 recites a test method for… yet there do not appear to be any steps relating to a test. For purposes of this Action, Examiner is not giving weight to the label of “test” for any of the claims.

Claim 1 recites A test method for an air traffic control electronic control system delivering information relative to air traffic control established as a function of input data representative of the state 5of the air traffic control received by said system, said system further receiving, and processing, in the operational phase, air traffic control instructions that are provided to it by at least one air traffic controller…. 
a.	It is unclear whether it is the method for delivering information relative to the air traffic control or if it is the control system which is configured to deliver information relative to the air traffic control.
b.	It is unclear what is established as a function of input data. For example, the method may be processed as a function of input data or the delivering information may be established as a function of input data. 
c.	It is unclear what is representative of the state of the air traffic control. For example, the method may be representative of the air traffic control, the system may be representative of the air traffic control, the information may be representative of the air traffic control, the input data may be representative of the air traffic control, and/or some other interpretation may be required.
d.	It is unclear how an air traffic control may be received by the system. For purposes of this Action, Examiner in interpreting air traffic control to simply be a data transfer. 
e.	It is unclear whether the air traffic controller is part of the system, because the system is used to deliver air traffic control information and it is also receiving and processing data provided by the air traffic controller. 
f.	It is unclear if the claim is intended to be interpreted as a method or as a system claim. 
	For purposes of this Action, Examiner is interpreting claim 1 to be a method claim and is interpreting the recited section of the claim above to be the preamble of the claim. The preamble of the claim is given limited patentable weight, because it does not recite any steps of the method. 

Claim 1 recites 
- reception by said system of input data representative of the state of air traffic; 
- establishment by said system of information relative to the air traffic as a function of said input data and delivery by said system of said information to an electronic test device of the system; 
- determination by said electronic test device of the system, as a function of the delivered information, of air traffic control instructions and providing said system with said instructions; 
- reception and processing of said instructions by said system….
a.	It is unclear how the system may deliver information created by itself to itself. For purposes of this Action, Examiner is interpreting the creation of the information to be the reception of the information.
b.	It is unclear, in view of the specification, what the difference is between the air traffic control instructions and the air traffic control information, because both appear to mean air traffic data. For purposes of this Action, Examiner is interpreting the terms to be interchangeable. 
c.	It is unclear what the difference is between the input data, the information, and the instructions. For purposes of this Action, Examiner is interpreting all of the terms to be interchangeable. 

Claim 1 recites the limitation according to which said electronic device includes an algorithmic model (63) for automatically determining instructions as a function of information relative to the air traffic, said model having been obtained during a learning phase, carried out by computer, of a deep learning neural network, as a function of a set of instructions previously provided by at least one air traffic controller to the system and information relative to the air traffic associated with said instructions.
a.	It is unclear if the electronic device is the same element as the electronic test device of if it is a new limitation. For purposes of this Action, Examiner is interpreting the limitations to be the same. 
b.	It is unclear if this limitation is part of the method and/or whether this part of the claim is intended to happen prior to the previously recited steps. For purposes of this Action, Examiner is interpreting this section to not be part of the method.
c.	It is unclear whether the algorithmic model is intended to be an output of the neural network, which would result in a potential enablement rejection, or if the algorithmic model is intended to have been developed at the same time the neural network was trained. For purposes of this Action, Examiner is interpreting this limitation to mean that the algorithmic model was developed at the time the neural network was trained. 

Claim 1 recites at least one air traffic controller twice. It is unclear if these limitations are intended to relate to the same or different claim elements. For purposes of this Action, Examiner is interpreting them to relate to the same claim element.

Claim 1 recites the limitations the operational phase, the state of the air traffic control, the state of air traffic, said electronic device, the air traffic, and the air traffic associated with said instructions.  There is insufficient antecedent basis for each of these limitations in the claim. 

Claim 2 recites an electronic air traffic control system and an air traffic control electronic control system. It is unclear if these limitations are intended to relate to the same or different claim elements. For purposes of this Action, Examiner is interpreting them to relate to the same claim element. Claims 3 and 5 are rejected under similar reasoning.

Claim 2 recites the limitations the detection of one or more nonconformities of the system, and the behavior. There is insufficient antecedent basis for each of these limitations in the claim.

The term several in claim 3 is a relative term which renders the claim indefinite. The term several is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 8 is rejected under essentially the same reasoning. 

Claim 3 recites at least one element, element form among several elements of the same type, and said element from among several elements of the same type. It is unclear whether the at least one element relates to the other two limitations. For purposes of this Action, Examiner is interpreting these limitations to be related. However, it is also unclear how several elements may be a sub-category of at least one element when the at least one element only requires one element and the several elements requires a greater number than one element. Claim 8 is rejected under essentially the same reasoning.

Claim 3 recites the limitations the same type, the learning, and the instructions previously provided by…. There is insufficient antecedent basis for each of these limitations in the claim. Claim 8 is rejected under essentially the same reasoning. 

Claim 4 recites an air traffic management electronic system and an air traffic control electronic control system. It is unclear if these limitations are intended to relate to the same or different claim elements. For purposes of this Action, Examiner is interpreting them to relate to the same claim element.

Claim 4 recites an algorithmic constraint module, said algorithmic module and an algorithmic model. It is unclear if these are intended to be the same claim element or two/three different claim elements. For purposes of this Action, Examiner is interpreting the limitations to relate to the same claim element.
 
Claim 4 recites the limitations A method for testing an air traffic management electronic system and A test method for an air traffic control electronic control system. It is unclear if these are intended to be the same limitation or two different limitations. For purposes of this Action, Examiner is interpreting the limitations to relate to the same claim element.

Claim 4 recites the learning and a learning phase. It is unclear if these limitations relate to the same claim element or two different claim elements. For purposes of this Action, Examiner is interpreting them to relate to the same claim element.

Claim 4 recites applying said algorithmic module to the instructions determined by the electronic test device and not considered in the phase for testing instruction(s) identified as not compliant. It is unclear if the instructions are those that were not considered as not compliant or if the instructions were once that never went through the analysis. For purposes of this Action, Examiner is interpreting the instructions to be those that went through the analysis and were deemed compliant.  

Claim 4 recites the air traffic controllers and at least one air traffic controller. It is unclear if these are intended to be the same limitation or two different limitations. For purposes of this Action, Examiner is interpreting them to relate to the same claim element.

Claim 4 recites the set and the set of instructions It is unclear if these are intended to be the same limitation or two different limitations. For purposes of this Action, Examiner is interpreting them to relate to the same claim element.

Claim 4 recites the neural network and a deep learning neural network. It is unclear if these are intended to be the same limitation or two different limitations. For purposes of this Action, Examiner is interpreting them to relate to the same claim element.

Claim 4 recites the limitations the rules, the air traffic controllers, and the phase for testing instruction(s). There is insufficient antecedent basis for each of these limitations in the claim.

Claim 5 recites said instructions along with several other limitations reciting instructions. It is unclear which limitation said instructions is referring to. For purposes of this action, Examiner is interpreting the limitation to relate to the set of instruction previously provide to the system… recited earlier in the claim.

Regarding claim 5, it is unclear how a test method may include a phase prior to the test phase. For purposes of this Action, Examiner is not giving patentable weight to any limitations recited as happening prior to the method or after the method, because such limitations would fall outside the scope of the claim.

Regarding claim 5, it is unclear what is being carried out by the computer. For purposes of this Action, Examiner is interpreting the algorithmic model to be carried out by the computer. 

Claim 5 recites as a function of said stored set of instructions and said stored information relative to the air traffic and associated with said instructions. It is unclear what claim element this phrase is supposed to connect to. For purposes of this Action, Examiner is interpreting this limitation to be relating to the algorithmic model. 

Claim 5 recites at least one air traffic controller twice and the air traffic controller once. It is unclear whether these limitations all relate to the same claim element or not. For purposes of this Action, Examiner is interpreting these limitations to relate to the same claim elements. 

Claim 5 recites the limitations the test, the air traffic, said set of instructions, and said stored information. There is insufficient antecedent basis for each of these limitations in the claim. 

Claim 6 is rejected under much of the same reasoning as recited above in relation to claim 1. 

Claim 7 is rejected under much the same reasoning as recited above in relation to claim 2.

Claim 8 is rejected under much the same reasoning as recited above in relation to claim 3.

Claim 9 is rejected under much of the same reasoning as recited above in relation to claim 1. 

Claim 10 is rejected under much of the same reasoning as recited above in relation to claim 1. Additionally it is unclear how an apparatus may comprise a system. Appropriate action is required. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed toward a method, claim 6 is directed toward an apparatus, and claim 9 is directed to an apparatus. Therefore, each of the independent claims 1, 6, and 9 along with the corresponding dependent claims 2-5, 7-8, and 10 are directed to a statutory category of invention under Step 1.
Examiner notes that many, if not all, of the claims belong to more than one statutory category resulting in clarity issues within most of the claims. Amendments to remedy the clarity issues associated with the statutory categories are required. 

Under Step 2A and Step 2B, the independent claims 1, 6, and 9 are also directed to an abstract idea without significantly more. Specifically, the claims, under their broadest reasonable interpretation cover certain mental processes. The language of independent claim 1 is used for illustration: A test method for an air traffic control electronic control system delivering information relative to air traffic control established as a function of input data representative of the state of the air traffic control received by said system, said system further receiving, and processing, in the operational phase, air traffic control instructions that are provided to it by at least one air traffic controller, 
wherein said method comprises, during a test phase of said system, the following steps: 
- reception by said system of input data representative of the state of air traffic (a person may look around and receive visual/auditory/tactile data associated with air traffic); 
- establishment by said system of information relative to the air traffic as a function of said input data and delivery by said system of said information to an electronic test device of the system (a person may mentally note the information); 
- determination by said electronic test device of the system, as a function of the delivered information, of air traffic control instructions and providing said system with said instructions (a person may mentally note where the planes may go and may think about data associated with the planes. Examiner notes that “instructions” may be considered simply “data” as per the instant specification at least at p. 1. Ln. 20-21); 
- reception and processing of said instructions by said system (a person may think about the data); 
according to which said electronic device includes an algorithmic model (63) for automatically determining instructions as a function of information relative to the air traffic, said model having been obtained during a learning phase, carried out by computer, of a deep learning neural network, as a function of a set of instructions previously provided by at least one air traffic controller to the system and information relative to the air traffic associated with said instructions (a person may receive and analyze data mentally).


Under Step 2A, Prong One, independent claims 1, 6, and 9 recite, in part, a method, an apparatus, and an apparatus. Other than reciting a controller, an electronic test device, a computer, a neural network, and a deep learning neural network, nothing in the claims precludes the steps from being directed toward certain mental processes. Therefore, independent claims 1, 6, and 9 recite a judicial exception of an abstract idea. 

Under Step 2A, Prong 2, the “mental processes” judicial exception is not integrated into a practical application.  For example, independent claims 1, 6, and 9 recite the additional elements of an electronic test device, a computer, a neural network, and a deep learning neural network.  These limitations amount to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements an electronic test device, a computer, a neural network, and a deep learning neural network are not integrated into the claims as a whole, claims 1, 6, and 9 are directed to an abstract idea.

Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in  Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept.  Therefore, independent claims 1, 6, and 9 are not patent eligible. 

Dependent claims 2-5, 7-8, and 10 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 2-5, 7-8, and 10, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on same analysis as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-5, 7-8, and 10  are patent ineligible.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2016/0314692 (hereinafter, “Bahrami”).

Regarding claim 1, Bahrami discloses a test method for an air traffic control electronic control system delivering information relative to air traffic control established as a function of input data representative of the state of the air traffic control received by said system, said system further receiving, and processing, in the operational phase, air traffic control instructions that are provided to it by at least one air traffic controller (see at least Fig. 1, Fig. 2, and [0012]-[0013]), 
wherein said method comprises, during a test phase of said system, the following steps: 
- reception by said system of input data representative of the state of air traffic (see at least Fig. 1, [0013], and [0021]; input data including via surveillance and navigation systems which include information relating to the aircraft’s trajectory and another aircraft’s trajectory (i.e., representative of the state of air traffic) may be received); 
- establishment by said system of information relative to the air traffic as a function of said input data and delivery by said system of said information to an electronic test device of the system (see at least Fig. 1 and [0013]; the input data is used to generate trajectories of, for example, two aircrafts and the information may be sent to the computer processor (i.e., electronic test device)); 
- determination by said electronic test device of the system, as a function of the delivered information, of air traffic control instructions and providing said system with said instructions (see at least Fig. 6, [0020], and [0023]-[0030]; the vehicle intent prediction model input data (i.e., information) is determined and provided to the system. Examiner notes that “instructions,” as per the present specification, may simply mean “data”; see Instant Specification at least a p. 1, Ln. 20-21); 
- reception and processing of said instructions by said system (see at least Fig. 6, [0020], and [0023]-[0030]; the input data (i.e., information) is received and processed); 
according to which said electronic device includes an algorithmic model (63) for automatically determining instructions as a function of information relative to the air traffic, said model having been obtained during a learning phase, carried out by computer, of a deep learning neural network, as a function of a set of instructions previously provided by at least one air traffic controller to the system and information relative to the air traffic associated with said instructions (see at least Fig. 3, Fig. 4A, Fig. 4B, Fig. 6, [0017], [0023]-[0024], and the publication generally; learning algorithms may be generated, for example, through a machine learning process comprising a deep neural network, and the past instructions are used to generate the present instructions relative to the air traffic. Examiner notes that the multilayer neural network is, by definition, a deep learning neural network).

Regarding claim 2, Bahrami discloses all of the limitations of claim 1. Additionally, _ discloses comprising, during the test phase, the detection of one or more nonconformities of the system as a function of the behavior of the system (see at least Fig. 6 and [0033]; anomalies may be detected based on the behavior of the system).

Regarding claim 3, Bahrami discloses all of the limitations of claim 1. Additionally, _ discloses the algorithmic model for automatically determining instructions has been learned in order to determine instructions specific to at least one element, as a function of a determination by element from among several elements of the same type, during the learning of the instructions previously provided by at least one air traffic controller to the system and of the information relative to the air traffic control associated with said instructions, said element from among several elements of the same type being a geographical sector from among several geographical sectors and/or an air traffic controller role from among several roles and/or a functionality of the electronic control system of the air traffic from among several functionalities of said system (see at least Fig. 3, Fig. 4A, Fig. 4B, Fig. 6, [0012], [0017], [0019], [0023]-[0024], and the publication generally; learning algorithms may be generated, for example, through a machine learning process comprising a deep neural network, and the past instructions are used to generate the present instructions relative to the air traffic. Examiner notes that the multilayer neural network is, by definition, a deep learning neural network. The elements may include, for example, regions of air space (i.e., geographic sectors) and/or any number of vehicle intent data such as that described at least in [0019]).

Regarding claim 4, Bahrami discloses all of the limitations of claim 1. Additionally, _ discloses comprising the steps of: 
- determining an algorithmic constraint module adapted for identifying instructions not compliant with the rules of the air traffic controllers (see at least Fig. 6 and [0033]; as an example, when the actual intent differs from the predicted intent (i.e., the model determines data showing non-compliance with the rules of air traffic requirements), an alert is generated which indicates as much); 
- applying said algorithmic module to the set of instructions previously supplied by at least one air traffic controller to the system and removing said instructions identified as not compliant from the set used for the learning of the neural network (see at least Fig. 3, Fig. 6, [0023] and [0033]; the data which diverges from the expected data is not added to the past model data and, instead, results in an alert indicating non-compliance); 
- applying said algorithmic module to the instructions determined by the electronic test device and not considered in the phase for testing instruction(s) identified as not compliant (see at least Fig. 3, Fig. 6, [0023] and [0033]; the data which diverges from the expected data is not added to the past model data and, instead, results in an alert indicating non-compliance).

Regarding claim 5, Bahrami discloses all of the limitations of claim 1. Additionally, _ discloses comprising, in a phase preliminary to the test, the steps of: 
- collecting and storing a set of instructions previously provided to the system by at least one air traffic controller and information relative to the air traffic controller delivered by the system associated with said instructions (see at least Fig. 3, Fig. 6, [0023] and [0033]; the data which diverges from the expected data is not added to the past model data and, instead, results in an alert indicating non-compliance); 
- determining the algorithmic model for automatically determining instructions as a function of information relative to the air traffic controller by learning, carried out by computer, of a neural network, as a function of said stored set of instructions and said stored information relative to the air traffic and associated with said instructions (see at least Fig. 3, Fig. 4A, Fig. 4B, Fig. 6, [0017], [0023]-[0024], and the publication generally; learning algorithms may be generated, for example, through a machine learning process comprising a deep neural network, and the past instructions are used to generate the present instructions relative to the air traffic. Examiner notes that the multilayer neural network is, by definition, a deep learning neural network).

Regarding claim 6, Bahrami discloses an electronic test device of an air traffic control electronic control system delivering information relative to air traffic control established as a function of input data representative of the state of the air traffic control received by said system, said system further receiving, and processing air traffic control instructions that are provided to it by at least one air traffic controller (see at least Fig. 1, Fig. 2, and [0012]-[0013]), 
wherein said electronic test device is adapted for receiving information relative to the air traffic delivered by the system and in that it includes an algorithmic model for automatically determining instructions as a function of information relative to the air traffic, said model having been obtained during a learning phase, carried out by computer, of a deep learning neural network, as a function of a set of instructions previously provided by at least one air traffic controller to the system and information relative to the air traffic associated with said instructions (see at least Fig. 3, Fig. 4A, Fig. 4B, Fig. 6, [0017], [0023]-[0024], and the publication generally; learning algorithms may be generated, for example, through a machine learning process comprising a deep neural network, and the past instructions are used to generate the present instructions relative to the air traffic. Examiner notes that the multilayer neural network is, by definition, a deep learning neural network).

Regarding claim 7, Bahrami discloses all of the limitations of claim 6. Additionally, _ discloses adapted for detecting the nonconformity of the system as a function of the behavior of the system (see at least Fig. 6 and [0033]; anomalies may be detected based on the behavior of the system).

Regarding claim 8, Bahrami discloses all of the limitations of claim 6. Additionally, _ discloses wherein the algorithmic model for 5automatically determining instructions has been learned in order to determine instructions specific to at least one element, as a function of a determination by element from among several elements of the same type, during the learning of the instructions previously provided by at least one air traffic controller to the system and of the information relative to the air traffic control associated with said instructions, said element from among several 10elements of the same type being a geographical sector from among several geographical sectors and/or an air traffic controller role from among several roles and/or a functionality of the electronic control system of the air traffic from among several functionalities of said system (see at least Fig. 3, Fig. 4A, Fig. 4B, Fig. 6, [0012], [0017], [0019], [0023]-[0024], and the publication generally; learning algorithms may be generated, for example, through a machine learning process comprising a deep neural network, and the past instructions are used to generate the present instructions relative to the air traffic. Examiner notes that the multilayer neural network is, by definition, a deep learning neural network. The elements may include, for example, regions of air space (i.e., geographic sectors) and/or any number of vehicle intent data such as that described at least in [0019]).

Regarding claim 9, Bahrami discloses a test platform for an air traffic control electronic control system delivering information relative to air traffic control established as a function of input data representative of the state of the air traffic control received by said system, said system further receiving, and processing, in the operational phase, air traffic control instructions that are provided to it by at least one air traffic controller (see at least Fig. 1, Fig. 2, and [0012]-[0013]),  
said platform being adapted for collecting and storing a set of instructions previously provided to the system by at least one air traffic controller and information relative to the air traffic controller delivered by the system associated with said instructions(see at least Fig. 3, Fig. 4A, Fig. 4B, Fig. 6, [0017], [0023]-[0024], and the publication generally; learning algorithms may be generated, for example, through a machine learning process comprising a deep neural network, and the past instructions are used to generate the present instructions relative to the air traffic. Examiner notes that the multilayer neural network is, by definition, a deep learning neural network); 
- determining the algorithmic model for automatically determining instructions as a function of information relative to the air traffic controller by learning, carried out by computer, of a neural network, as a function of said stored set of instructions and said stored information relative to the air traffic and associated with said instructions(see at least Fig. 3, Fig. 4A, Fig. 4B, Fig. 6, [0017], [0023]-[0024], and the publication generally; learning algorithms may be generated, for example, through a machine learning process comprising a deep neural network, and the past instructions are used to generate the present instructions relative to the air traffic. Examiner notes that the multilayer neural network is, by definition, a deep learning neural network); 
- obtaining an electronic test device of the system including said algorithmic model for automatically determining instructions(see at least Fig. 3, Fig. 4A, Fig. 4B, Fig. 6, [0017], [0023]-[0024], and the publication generally; learning algorithms may be generated, for example, through a machine learning process comprising a deep neural network, and the past instructions are used to generate the present instructions relative to the air traffic. Examiner notes that the multilayer neural network is, by definition, a deep learning neural network); 
- testing said system via said electronic test device (Examiner notes that the above steps are considered a “test” which is performed at least by a processor (i.e., electronic test device)). 

Regarding claim 10, Bahrami discloses all of the limitations of claim 6. Additionally, _ discloses a test platform including: 
- an air traffic control electronic control system delivering information relative to air traffic control established as a function of input data representative of the state of the air traffic control received by said system, said system further receiving, and processing control instructions from air traffic control that are provided to it by at least one air traffic controller (see at least Fig. 1, Fig. 2, and [0012]-[0013]); and 
- an electronic test device of said electronic system according to claim 6 (see at least Fig. 1 and [0013]; the input data is used to generate trajectories of, for example, two aircrafts and the information may be sent to the computer processor (i.e., electronic test device)).

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
a.	U.S. Pat. No. 10,684,350 which relates to using historical data to track & route in different geographic regions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663